Citation Nr: 1643195	
Decision Date: 11/10/16    Archive Date: 12/01/16

DOCKET NO.  10-37 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability, to include arthritis and/or osteoarthritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to July 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision of the St. Petersburg, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2013.   

In July 2014, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims on appeal.

The Veteran seeks service connection for a back disability.  At his August 2013 Board hearing, the Veteran stated that his back pain was due to repetitive motions associated with his occupational specialty and carrying heavy backpacks on long marches while in service.  He also stated that he possibly had acute back strain, prior to service, which he contends was aggravated by service.  The Veteran's spouse stated that she met the Veteran a year after separation and that he complained of back pain.   

Service treatment records show a Report of Medical Examination dated in June 1965 which reflects a normal clinical evaluation of the spine, other musculoskeletal.  The Veteran's separation Report of Medical History dated in May 1967 reflects a notation of recurrent back pain and a summary to include the note of "back strain age 20-asymptomatic while in service."

Pursuant to the July 2014 Board remand, the Veteran was afforded a VA back condition examination in August 2014.  The VA examiner was requested to determine if the Veteran's claimed back disability clearly and unmistakably preexisted service, and, if so, was the disability clearly and unmistakably not aggravated by service.  If the diagnosed disability did not preexist service, the VA examiner was to opine as to whether it was at least as likely as not that any current back disability was incurred in service or is otherwise etiologically related to active service.

A review of the August 2014 VA back condition examination report shows that a diagnosis of ankylosing spondylitis was provided.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale provided was that the diagnosed ankylosing spondylitis clearly and unmistakably existed before service and was confirmed by the Veteran's statements and induction exam where he noted existing back pains.  

The VA examiner then opined that the Veteran's claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The VA examiner stated that there was no documentation that service [word is missing here in the report] his ankylosing spondylitis in any way.  The VA examiner stated that as a matter of fact, it was noted on the Veteran's separation exam that his back was asymptomatic in service.  The VA examiner noted that the Veteran's exam was normal today except for a mild decrease in forward flexion.  His MRI and plain film x-rays revealed only mild disc bulges and mild osteoarthritis.  Neither of these findings would be likely to cause back pains.  

The Board finds that a contemporaneous VA compensation examination is necessary to decide the claim.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the August 2014 VA examiner conducted an evaluation of the Veteran's back condition at the time, he noted that the induction exam reflected that the Veteran experienced existing back pain.  However, the Veteran's service entrance examination showed that his spine, other musculoskeletal, was found to be normal.  As such, an addendum opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file must be returned to the examiner that provided the August 2014 VA back examination (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum opinion.  (The need for an additional physical examination should be determined by the examiner.)  Based on the review of the record, to include the Veteran's Report of Medical Examination dated in June 1965 which reflects a normal clinical evaluation of the spine, the August 2014 VA back examination report and this remand, the examiner is asked to specifically address the following:

The examiner must provide an opinion as to whether the currently diagnosed back disability clearly and unmistakably preexisted the Veteran's military service.  If the currently diagnosed back disability is found to have clearly and unmistakably preexisted military service, the examiner must state the specific evidence upon which the finding was made.  

If the currently diagnosed back disability is found to have clearly and unmistakably preexisted military service, the examiner must then provide an opinion as to whether the Veteran's military service clearly and unmistakably did not aggravate the preexisting back disability beyond the normal progression of the disease.  If the examiner finds that the Veteran's military service clearly and unmistakably did not aggravate a preexisting back disability beyond the normal progression of the disease, the examiner must state the specific evidence upon which the finding is based.

If the diagnosed disability did not preexist service, the VA examiner is to opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed back disability was incurred in service or is otherwise etiologically related to active service.  

A complete rationale must be provided for all opinions expressed and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




